DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24, 28-32, 36-39, 41 and 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 31 and 39 recite the limitation "the resource of the activated first BWP" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Not clear if “the resource” refers to the first random access resource or what resource it refers to.  Claims should be consistent and also refer to activated first BWP as “currently activated first BWP” as in the first limitation.  Claims could state: “if the currently activated first BWP does not include a random access resource”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 24, 28, 29, 31, 32, 36, 37, 39, 41, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2019/0045549, hereinafter Wu, claiming priority date of provisional application 62/540,045), in view of YI et al (US 2019/0364602, hereinafter YI, claiming priority date of provisional applications 62/579,085 and 62/576,585) and in view of Lee et al (US 2021/0144700, hereinafter Lee2, claiming the priority dates of all provisional applications).

Regarding claim 23, Wu discloses a method, comprising: performing, by a terminal device, data transmission according to a configuration parameter of a currently activated first bandwidth part (BWP) (UE and BS communicate via first DL BWP and first UL BWP, Para [0019]);			determining, by the terminal device, a first random access resource and a second configuration parameter for random access and the configuration parameter of a second BWP comprises the first random access resource and the second configuration parameter (UE receives RRC message configuring at least a second DL BWP and/or a second UL BWP and comprises first RACH configuration configuring RACH resources for UE to perform RA in second UL BWP, Para [0020], UE determines what RACH resource to use, Para [0036/37]);				sending, by the terminal device, a random access request to a network device on the first random access resource (UE transmits first RA preamble in second UL BWP according to RACH resource, Para [0022]); 											and receiving, by the terminal device, a random access response according to the second configuration parameter (UE receives a RA response in the second DL BWP in response to the first RA preamble, Para [0023/31].  Also see pages 3-4 from provisional application 62/540,045); 											parsing, by the terminal device based on the second configuration parameter, second scheduling information carried in the random access response and sending a random access message to the network device based on the second scheduling information (UE receives a RAR from the BS in the second DL BWP and transmits a message to the BS according to the UL grant in the RAR, Para [0065, 67], the UL grant being the scheduling information, UE parses RAR on second BWP to find the UL grant);											but does not disclose determining first RA resource if the resource of the activated first BWP does not include a random access resource when a random access procedure is initiated.  Yi discloses a UE has separate RACH resources configured for its active BWP but if there is no RACH resource configuration in its active BWP, a UE may go back to the initial BWP for RACH transmission, Para [0129], (e.g. UE3’s UL BWP does not include any PRACH resource, Para [0155]) and UE can tune to PRACH resource outside its currently active BWP, to transmit PRACH then come back to the active BWP, Para [0178].  Also see pages 14 and 15 from provisional application 62/579,085.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by YI in the system of Wu in order to reduce power consumption of the UE, by configuring UE with different bandwidths according to the traffic load of the UE;									and Wu does not explicitly disclose the first configuration parameter of the currently activated first BWP comprises a first resource offset and a first bandwidth nor wherein the second configuration parameter comprises a second resource offset and a second bandwidth.  YI discloses multiple UL BWP configurations, Para [0180], BWP consists of a number of consecutive PRBs, Para [0072] and there is a numerology for configured BWPs, Para [0261] (or page 9). Lee2 discloses a resource offset may be configured for each BWP, Para [0007], therefore a first and second resource offset for first and second BWP or see page 30 of provisional application 62/586,142. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee2 in the system of Wu in view of YI in order to determine resources to use for transmitting for every BWP.
Regarding claims 24, 32 and 41, Wu discloses the method/device/CRM according to claim 23/31/40, wherein receiving, by the terminal device, the random access response according to the second configuration parameter comprises: determining, by the terminal device, first scheduling information according to the second configuration parameter, wherein the first scheduling information indicates a first resource (RRC message configures second DL BWP, Para [0020]); and receiving, by the terminal device on the first resource, the random access response from the network device (UE receives RAR on the second DL BWP, Para [0023]). 
Regarding claims 28, 36, 44 and 48, Wu discloses the method/device/CRM according to claim 27/35/43, wherein: information about the first random access resource or information about the second configuration parameter is carried in a system broadcast message (SIB is included in the RRC message, Para [0032] that configures the RACH resources). 
Regarding claims 29, 37 and 49, Wu discloses the method/device/CRM according to claim 28/36/48, wherein a radio resource control (RRC) reconfiguration message or the system broadcast message carries a configuration parameter of the second BWP (RRC message configures second DL BWP, Para [0020] and SIB can be included in the RRC message, Para [0032], RRC reconfiguration message, Para [0073]). 
Regarding claim 31, Wu discloses a device (communication device, Fig. 2), comprising: a processor; and a non-transitory memory (processing circuitry and storage device, Fig. 2), wherein the non-transitory memory stores an execution instruction; and when the processor executes the execution instruction to enable the device to: perform data transmission according to a configuration parameter of a currently activated first bandwidth part (BWP) (UE and BS communicate via first DL BWP and first UL BWP, Para [0019]); determine a first random access resource and a second configuration parameter for random access (UE receives RRC message configuring at least a second DL BWP and/or a second UL BWP and comprises first RACH configuration configuring RACH resources for UE to perform RA in first or second UL BWP, Para [0020], UE determines what RACH resource to use, Para [0036/37]); send a random access request to a network device on the first random access resource (UE transmits first RA preamble in first or second UL BWP according to RACH resource, Para [0022]); and receive a random access response according to the second configuration parameter, wherein the random access response is sent by the network device according to the random access request (UE receives a RA response in the second DL BWP in response to the first RA preamble, Para [0023/31].  Also see pages 3-4 from provisional application 62/540,045); parsing, by the terminal device based on the second configuration parameter, second scheduling information carried in the random access response and sending a random access message to the network device based on the second scheduling information (UE receives a RAR from the BS in the second DL BWP and transmits a message to the BS according to the UL grant in the RAR, Para [0065, 67], the UL grant being the scheduling information, UE parses RAR on second BWP to find the UL grant);				but does not disclose determining first RA resource if the resource of the activated first BWP does not include a random access resource when a random access procedure is initiated.  Yi discloses a UE has separate RACH resources configured for its active BWP but if there is no RACH resource configuration in its active BWP, a UE may go back to the initial BWP for RACH transmission, Para [0129], (e.g. UE3’s UL BWP does not include any PRACH resource, Para [0155]) and UE can tune to PRACH resource outside its currently active BWP, to transmit PRACH then come back to the active BWP, Para [0178].  Also see pages 14 and 15 from provisional application 62/579,085;  								and Wu does not explicitly disclose the first configuration parameter of the currently activated first BWP comprises a first resource offset and a first bandwidth nor wherein the second configuration parameter comprises a second resource offset and a second bandwidth.  YI discloses multiple UL BWP configurations, Para [0180], BWP consists of a number of consecutive PRBs, Para [0072] and there is a numerology for configured BWPs, Para [0261] (or page 9).  Lee discloses a resource offset may be configured for each BWP, Para [0007], therefore a first and second resource offset for first and second BWP or see page 30 of provisional application 62/586,142.
Regarding claim 39, Wu discloses a non-transitory computer-readable storage medium (computer readable medium, Para [0015]) having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: performing data transmission according to a configuration parameter of a currently activated first bandwidth part (BWP) (UE and BS communicate via first DL BWP and first UL BWP, Para [0019]); determining a first random access resource and a second configuration parameter for random access (UE receives RRC message configuring at least a second DL BWP and/or a second UL BWP and comprises first RACH configuration configuring RACH resources for UE to perform RA in first or second UL BWP, Para [0020], UE determines what RACH resource to use, Para [0036/37]); sending a random access request to a network device on the first random access resource (UE transmits first RA preamble in first or second UL BWP according to RACH resource, Para [0022]); and receiving a random access response according to the second configuration parameter, wherein the random access response is sent by the network device according to the random access request (UE receives a RA response in the second DL BWP in response to the first RA preamble, Para [0023/31].  Also see pages 3-4 from provisional application 62/540,045); parsing, by the terminal device based on the second configuration parameter, second scheduling information carried in the random access response and sending a random access message to the network device based on the second scheduling information (UE receives a RAR from the BS in the second DL BWP and transmits a message to the BS according to the UL grant in the RAR, Para [0065, 67], the UL grant being the scheduling information, UE parses RAR on second BWP to find the UL grant);		but does not disclose determining first RA resource if the resource of the activated first BWP does not include a random access resource when a random access procedure is initiated.  Yi discloses a UE has separate RACH resources configured for its active BWP but if there is no RACH resource configuration in its active BWP, a UE may go back to the initial BWP for RACH transmission, Para [0129], (e.g. UE3’s UL BWP does not include any PRACH resource, Para [0155]) and UE can tune to PRACH resource outside its currently active BWP, to transmit PRACH then come back to the active BWP, Para [0178].  Also see pages 14 and 15 from provisional application 62/579,085;  								and Wu does not explicitly disclose the first configuration parameter of the currently activated first BWP comprises a first resource offset and a first bandwidth nor wherein the second configuration parameter comprises a second resource offset and a second bandwidth.  YI discloses multiple UL BWP configurations, Para [0180], BWP consists of a number of consecutive PRBs, Para [0072] and there is a numerology for configured BWPs, Para [0261] (or page 9).  Lee discloses a resource offset may be configured for each BWP, Para [0007], therefore a first and second resource offset for first and second BWP or see page 30 of provisional application 62/586,142.

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of YI, in view of Lee2 and in view of Ou et al (US 10,999,870, claiming priority date of provisional application 62/547,373).

Regarding claims 45, 46 and 47, Wu discloses the method/device/CRM according to claim 23/31/39, but not wherein the first configuration parameter of the currently activated first BWP further comprises a first subcarrier spacing and the configuration parameter of the second BWP further comprises a second subcarrier spacing.  Ou discloses the configuration of a bandwidth part includes numerology (sub-carrier spacing), C: 5 R: 48-50, therefore the configurations of first and second BWP include subcarrier spacing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ou in the system of Wu in view of YI and Lee2 in order to associate RACH configurations with BWPs and prioritize RACH opportunities to prevent interruptions due to RF retuning;	


Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of YI, in view of Lee2 and in view of Lee et al (US 2020/0235896, hereinafter Lee, claiming priority date of provisional application 62/561,688 and 62/568,342).

Regarding claims 30 and 38, Wu discloses the method/device according to claim 23/31, but not the method further comprises: in response to the terminal device receiving indication information for deactivating the currently activated first BWP, stopping, by the terminal device, a random access procedure, or determining, by the terminal device, that the random access procedure fails.  Lee discloses UE receives BWP configuration with deactivation timer, Para [0128] or a deactivation message, Para [0129] and the UE may de-active the active BWP and determine the random access procedure has failed on the active BWP, Para [0130] or see page 23, Section 6 of provisional application 62/568,342.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in the system of Wu in view of YI and Lee2 in order to using a BWP timer to recover from DCI lost cases and to prevent the UE and network from being misaligned in regards to BWP.

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Ou discloses a UE can perform RACH transmission on another BWP if the active BWP has no available RACH resource opportunity but this is not the same as the first active BWP not having a random access resource.  Applicant further argues every BWP has a RACH configuration in Ou.														In response, Applicant’s argument against Ou is moot, as a new reference is being used in the current office action.  The limitation argued over is obvious to one of ordinary skill in the art, if the active BWP has no RACH opportunity or no RA resources at all, the UE is not going to be able to perform a RA procedure and will have to use another BWP that does have a RA resource or RACH opportunity.  However, this is moot as Yi discloses a UE has separate RACH resources configured for its active BWP but if there is no RACH resource configuration in its active BWP, a UE may go back to the initial BWP for RACH transmission, Para [0129], (e.g. UE3’s UL BWP does not include any PRACH resource, Para [0155] and UE can tune to PRACH resource outside its currently active BWP, to transmit PRACH then come back to the active BWP, Para [0178].  Other prior art reference Chen, also discloses if there is no RACH resource in the current BWP, the UE automatically switches to a different BWP, Para [0075].   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461